Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Agetsuma et al. (USPN 20190163593A1) in view of Legacy (USPN 20140281524A1) in further view of Morimoto (USPN 20120239988A1).
As per claim 1, Agetsuma et al. discloses a storage system (paragraph 0038 – distributed storage system) comprising: four or more storage nodes (paragraph 0038 –storage nodes) each having a memory (paragraph 0039 -one or more memories) and a processor (paragraph 0039 – one or more CPUs); and 
a storage device (paragraph 0039 – a plurality of storage devices), wherein four or more redundancy groups each of which is constituted by multiplexed pieces of storage control software are arranged in each of the four or more storage nodes (paragraphs 0048,0049 – control software 20 and one or more control software which are each loaded in other mutually different storage nodes 3), and 
for each of the redundancy groups (paragraph 0049 – redundancy group 26), 
three or more pieces of storage control software as multiplexed pieces of storage control software, which constitute the redundancy group and are executed by processors to perform storage control, are arranged in different storage nodes among the plurality of storage nodes (paragraph 0050 – redundancy group 26 may also be configured from three or more control software 20), 
among the multiplexed pieces of storage control software, one or more pieces of storage control software are active programs which are active storage control software (paragraph 0051 – control software being in active mode and control software being in passive mode), 
when a storage node where the active program is arranged fails, failover within the redundancy group from the active program to the standby program  (paragraphs 0099,0100 – failover in the same redundancy group), and 
for a plurality of pieces of storage control software including the active programs and the standby programs that change to be active by the failover in a plurality of redundancy groups arranged in a same storage node, standby programs that can set each of the pieces of the storage control software as the failover destination are arranged in different nodes (paragraph 0088, Figure 7 – storage nodes A-D and control software A-H arranged in active-passive configuration and redundancy groups).
	
Agetsuma et al. fails to explicitly state each of the remaining two or more pieces of storage control software is a standby program which is standby storage control software as a failover destination of the active storage control software; the redundancy group includes the active program, the first standby program and the second standby program; creates a balanced load among remaining storage nodes; the active program of a first redundancy group and the first standby program of a second redundancy group are arranged in a first storage node, and the first standby program of the first redundancy group, the second standby program of the first redundancy group and the second standby program of the second redundancy group are respectively arranged in different storage nodes which are different from the first storage node.
Agetsuma et al. does disclose that the redundancy group 26 may also be configured from three or more control software as disclosed in paragraph 0050 and the failure of a control software can be immediately succeeded by another control software within the same redundancy group as disclosed in paragraph 0056.
Legacy discloses each of the remaining two or more pieces of storage control software is a standby program which is standby storage control software as a failover destination of the active storage control software; the redundancy group includes the active program, the first standby program and the second standby program; creates a balanced load among remaining storage nodes; the active program of a first redundancy group and the first standby program of a second redundancy group are arranged in a first storage node, and the first standby program of the first redundancy group, the second standby program of the first redundancy group and the second standby program of the second redundancy group are respectively arranged in different storage nodes which are different from the first storage node in paragraphs 0027,0028 and Figure 1 – each application is active on one device and in standby mode on the other two devices with different application being in active or standby mode on each device and are available to be activated if the active application fails.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the active and two standby modes of each application on the three devices and the ability to activate one of the standby applications if the active application fails as well as balancing the processing load between device of Legacy into the redundancy group comprising three or more control software and the failure of a control software be immediately succeeded by another control software within the same redundancy group of Agetsuma et al. A person of ordinary skill in the art would have been motivated to make the modification because the active application and two standby applications of Legacy provides for a high availability cluster so that if a fault on one device can be compensated by using standby applications on other devices. 

Agetsuma et al. and Legacy fail to explicitly state each of the two or more standby programs is associated with a priority to be determined as the failover destination of the active program; failover is performed based on the priority; the failover where the first standby program is the failover destination is more preferentially performed than the failover where the second standby program is the failover destination.
Agetsuma et al. does disclose that the redundancy group 26 may also be configured from three or more control software as disclosed in paragraph 0050 and the failure of a control software can be immediately succeeded by another control software within the same redundancy group as disclosed in paragraph 0056. Legacy discloses each application is active on one device and in standby mode on the other two devices and are available to be activated if the active application fails as disclosed in paragraphs 0027,0028.
Morimoto discloses each of the two or more standby programs is associated with a priority to be determined as the failover destination of the active program; failover is performed based on the priority; the failover where the first standby program is the failover destination is more preferentially performed than the failover where the second standby program is the failover destination in paragraphs 0067-0069,0071-0073 – switching one of the software components from standby to active based on activation priority level and paragraph 0071, Figure 7 – discloses computing units 3b,3c run software components in a standby mode where the software component in computing unit 3b is set to top priority.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the switching one of the software components from standby to active based on activation priority level with the first software component is set to top priority over the second software component of Morimoto into each application is active on one device and in standby mode on the other two devices and are available to be activated if the active application fails of Legacy. A person of ordinary skill in the art would have been motivated to make the modification because either standby application can be activated if the active application has a fault based on the standby application having a higher priority level computing unit with lower loads as a way to select the appropriate standby application as disclosed in paragraph 0068. 


As per claim 3, Agetsuma et al. fails to explicitly state wherein the active program of the second redundancy group is arranged in a storage node which is different from the first storage node and is different from a storage node in which the second standby program of the second redundancy group is arranged.
Agetsuma et al. does disclose that the redundancy group 26 may also be configured from three or more control software as disclosed in paragraph 0050.
	Legacy discloses wherein the active program of the second redundancy group is arranged in a storage node which is different from the first storage node and is different from a storage node in which the second standby program of the second redundancy group is arranged (paragraphs 0027,0028 - APP1 – active on 111; APP1 – standby on 112).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the active and two standby modes of each application on the three devices of Legacy into the redundancy group comprising three or more control software of Agetsuma et al. A person of ordinary skill in the art would have been motivated to make the modification because the active application and two standby applications of Legacy provides for a high availability cluster so that if a fault on one device can be compensated by using standby applications on other devices. 

As per claim 4, Agetsuma et al. fails to explicitly state wherein the second standby program of a third redundancy group is arranged in the first storage node, and the active program and the first standby program of the third redundancy group is respectively arranged in different storage nodes which are different from the first storage node and are different from a storage node in which the active program of the second redundancy group is arranged.
Agetsuma et al. does disclose that the redundancy group 26 may also be configured from three or more control software as disclosed in paragraph 0050.
Legacy does disclose the second standby program of a third redundancy group is arranged in the first storage node, and the active program and the first standby program of the third redundancy group is respectively arranged in different storage nodes which are different from the first storage node and are different from a storage node in which the active program of the second redundancy group is arranged (Figure 1; paragraphs 0027,0028 – APP2 - standby on 110; APP2 - standby on 111; APP2 -active on 112)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the active and two standby modes of each application on the three devices of Legacy into the redundancy group comprising three or more control software of Agetsuma et al. A person of ordinary skill in the art would have been motivated to make the modification because the active application and two standby applications of Legacy provides for a high availability cluster so that if a fault on one device can be compensated by using standby applications on other devices. 

As per claim 5, Agetsuma et al. discloses a method comprising: providing four or more storage nodes (paragraph 0038 –storage nodes), each having a memory (paragraph 0039 -one or more memories) and a processor (paragraph 0039 -one or more memories) and a processor (paragraph 0039 – one or more CPUs); 
arranging four or more redundancy groups, wherein each of the plurality of four or more redundancy groups is constituted by multiplexed pieces of storage control software (paragraphs 0048,0049 – control software 20 and one or more control software which are each loaded in other mutually different storage nodes 3); 
for each of the redundancy groups (paragraph 0049 – redundancy group 26), 
arranging three or more pieces of storage control software as multiplexed pieces of storage control software, wherein each of the three pieces of storage control software are executed by the processor to perform storage control, and wherein the redundancy group comprises the three or more pieces of storage control software, wherein the three or more pieces of storage control software further comprise one or more active storage control software which are active storage control software (paragraphs 0048,0049 – control software 20 and one or more control software which are each loaded in other mutually different storage nodes 3) and (paragraph 0050 – redundancy group 26 may also be configured from three or more control software 20); 
performing, based on the priority, failover within the redundancy group from the active program to the standby program, when one or more storage nodes fails (paragraphs 0099,0100 – failover in the same redundancy group);
including, for a plurality of pieces of storage control software, the active programs and the standby programs that change to be active by the failover in a plurality of redundancy groups arranged in a first storage node (paragraph 0088, Figure 7 – storage nodes A-D and control software A-H arranged in active-passive configuration and redundancy groups); and 
including, for a plurality of pieces of storage control software, the standby programs that can set each of the pieces of the storage control software as the failover destination in a second plurality of storage nodes (paragraph 0088, Figure 7 – storage nodes A-D and control software A-H arranged in active-passive configuration and redundancy groups).

Agetsuma et al. fails to explicitly state two or more standby storage control software, each of which is standby storage control software; wherein the redundancy group includes the active program, the first standby program and the second standby program; creating a balanced failover result within the redundancy group from the active program to the standby program, when one or more storage nodes fails; wherein the active program of a first redundancy group and the first standby program of a second redundancy group are arranged in a first storage node; and the first standby program of the first redundancy group, the second standby program of the first redundancy group and the second standby program of the second redundancy group are respectively arranged in different storage nodes which are different from the first storage node.
Agetsuma et al. does disclose that the redundancy group 26 may also be configured from three or more control software as disclosed in paragraph 0050 and the failure of a control software can be immediately succeeded by another control software within the same redundancy group as disclosed in paragraph 0056.
Legacy discloses two or more standby storage control software, each of which is standby storage control software; wherein the redundancy group includes the active program, the first standby program and the second standby program; creating a balanced failover result within the redundancy group from the active program to the standby program, when one or more storage nodes fails; wherein the active program of a first redundancy group and the first standby program of a second redundancy group are arranged in a first storage node; and the first standby program of the first redundancy group, the second standby program of the first redundancy group and the second standby program of the second redundancy group are respectively arranged in different storage nodes which are different from the first storage node in paragraphs 0027,0028 and Figure 1 – each application is active on one device and in standby mode on the other two devices with different application being in active or standby mode on each device and are available to be activated if the active application fails.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the active and two standby modes of each application on the three devices and the ability to activate one of the standby applications if the active application fails as well as a balanced failover result with the activation of the standby applications of Legacy into the redundancy group comprising three or more control software and the failure of a control software be immediately succeeded by another control software within the same redundancy group of Agetsuma et al. A person of ordinary skill in the art would have been motivated to make the modification because the active application and two standby applications of Legacy provides for a high availability cluster so that if a fault on one device can be compensated by using standby applications on other devices. 

Agetsuma et al. and Legacy fail to explicitly state determining a failover destination of the active program; associating each of the two or more standby storage control software with a priority; wherein the failover where the first standby program is the failover destination is more preferentially performed than the failover where the second standby program is the failover destination.
Agetsuma et al. does disclose that the redundancy group 26 may also be configured from three or more control software as disclosed in paragraph 0050 and the failure of a control software can be immediately succeeded by another control software within the same redundancy group as disclosed in paragraph 0056. Legacy discloses each application is active on one device and in standby mode on the other two devices and are available to be activated if the active application fails as disclosed in paragraphs 0027,0028.
Morimoto discloses determining a failover destination of the active program; associating each of the two or more standby storage control software with a priority; wherein the failover where the first standby program is the failover destination is more preferentially performed than the failover where the second standby program is the failover destination in paragraphs 0067-0069,0071-0073 – switching one of the software components from standby to active based on activation priority level and paragraph 0071, Figure 7 – discloses computing units 3b,3c run software components in a standby mode where the software component in computing unit 3b is set to top priority.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the switching one of the software components from standby to active based on activation priority level with the first software component is set to top priority over the second software component of Morimoto into each application is active on one device and in standby mode on the other two devices and are available to be activated if the active application fails of Legacy. A person of ordinary skill in the art would have been motivated to make the modification because either standby application can be activated if the active application has a fault based on the standby application having a higher priority level computing unit with lower loads as a way to select the appropriate standby application as disclosed in paragraph 0068. 

Response to Arguments
Applicant's arguments and amendments filed 07/26/2022 have been fully considered. The Terminal Disclaimed has been approved; therefore, the double patenting rejection has been removed. The cited references of Legacy and Morimoto are used to reject the amended claims. Please see the above rejection. Concerning Applicant’s arguments of the Legacy reference not disclosing the four redundancy groups, Legacy discloses in paragraphs 0024 and 0027 that any appropriate number of active and standby applications on any appropriate number of devices and various embodiments may also distribute active and standby states for the applications in any appropriate manner. Legacy discloses having an active application with two standby applications of the same application across multiple devices with each device having an active/standby/standby of various applications on each device, as cited above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113